           Case 1:21-cv-01471-LLS Document 5 Filed 03/10/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RAFAEL A. JONES, also known as Rafael A.
 Jones Sr.,

                                Plaintiff,
                                                                  21-CV-1471 (LLS)
                    -against-                                    ORDER TO AMEND
 C.O. MIKE CORDOVA, et al.,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently detained at the Anna M. Kross Center (AMKC) on Rikers Island,

brings this pro se action alleging that Defendants violated his rights through “e[x]tortion,

attempted murder, corrupt use of position of authority, [and] corrupting the government.” (ECF

2, at 2.) By order dated March 8, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). 1 For the reasons set forth below, the Court

grants Plaintiff leave to file an amended complaint within sixty days of the date of this order.

                                   STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:21-cv-01471-LLS Document 5 Filed 03/10/21 Page 2 of 15




(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        This action arises out events that occurred (1) on January 23, 2021, at AMKC, and (2) on

unspecified dates prior to Plaintiff’s detention. Plaintiff names as Defendants Correction Officer

Cordova, AMKC Warden Hallett, AMKC, and the City of New York. He seeks money damages.


                                                   2
          Case 1:21-cv-01471-LLS Document 5 Filed 03/10/21 Page 3 of 15




        The following facts are taken from the complaint: On January 23, 2021, Officer Cordova,

who was stationed at an AMKC doorway when food trays were being delivered, maim[ed]

the . . . food tray [and] laughed as he instituted and orchestrated the culinary warfare attack on

[Plaintiff].” (ECF 2, at 4.) After the food was delivered, Cordova gave Plaintiff his food, which

caused Plaintiff “to vomit repeatedly for hours.” (Id.) Also “during these attacks,” Cordova

“[was] seen on City camera[ ]s located on 175th St. [and] Townsend Ave, Bronx, NY, 10453,

which is on [Plaintiff’s] block.” (Id. at 5.)

        Plaintiff later learned, after “returning to Bellevue Hospital [on] Feb. 11th,

2021[,] . . . that [he will need] the ingy tube placed into [his] stomach for the rest of [his] life due

to [Cordova’s] negligent and criminal actions.” (Id.) He also later “noticed that on the third shift,

no matter which Housing Unit [he] moved to[,] Cordova would appear in them. Even on the

wing where [Plaintiff] was locked in a cell and nearly stabbed.” (Id.)

        It also “[t]urns out [that Cordova] was the one who conspired in violations of . . . [the]

R.I.C.O. Act to use his position of authority to corrupt the courts and defraud the domestic

violence agencies to help him pull off Home Invasion and 1st degree robbery.” (Id.) Cordova

also “dated [Plaintiff’s] ex . . . who issued the ex[ ]tortion threats, and [Cordova] was the one

who paid off individuals on” one of Plaintiff’s criminal cases. (Id. at 7.) Moreover, “[a] bank of

correctional officers followed [Plaintiff] from Missouri, stating they have been trying to kill me

since early 2000! ‘Unquote Cordova!’” (Id. at 6.)

        The complaint also asserts facts concerning events that occurred before and during

Plaintiff’s detention regarding an unnamed individual. He refers to “attempted extortion actions”

concerning his arrest that led to his current detention. (Id. at 4.) Plaintiff contends that from

January 1, 2021, to February 11, 2021, “‘Mike Doe’” “was a state actor . . . who was using [his]




                                                   3
          Case 1:21-cv-01471-LLS Document 5 Filed 03/10/21 Page 4 of 15




position of authority to corrupt [his] governmental agency into illegally and wrongfully charging

[Plaintiff] with crimes to jail [him].” (Id.) Plaintiff also alleges that Mike Doe “somehow was

com[ ]ing into [AMKC] paying off inmates to attack [Plaintiff].” (Id.)

        Plaintiff contends that Warden Hallett negligently supervised Cordova by allowing

Cordova “to move all over the institution to Housing Areas he’s not scheduled to work in to

target detainees for personal attempted murder acts.” (Id.) He also alleges that “this is negligence

by the City of New York for hiring individuals who use[ ] their facilities to carry out their

criminal activities and . . . actually create false and criminal kidnapping . . . .” (Id. at 5-6.)

                                            DISCUSSION

A.      Claims against AMKC

        Plaintiff’s claims against AMKC must be dismissed because an agency of the City of

New York is not an entity that can be sued. N.Y. City Charter ch. 17, § 396 (“[A]ll actions and

proceedings for the recovery of penalties for the violation of any law shall be brought in the

name of the city of New York and not in that of any agency, except where otherwise provided by

law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v. City

of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A] plaintiff is generally prohibited

from suing a municipal agency.”). As AMKC is a jail within the New York City Department of

Correction, it is not an entity that can be sued. Thus, all claims against this defendant are

dismissed for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

B.      42 U.S.C. § 1983

        Because Plaintiff brings claims against state actors, the Court construes the complaint as

asserting these claims under 42 U.S.C. § 1983. To state a claim under § 1983, a plaintiff must

allege both that: (1) a right secured by the Constitution or laws of the United States was violated,




                                                    4
          Case 1:21-cv-01471-LLS Document 5 Filed 03/10/21 Page 5 of 15




and (2) the right was violated by a person acting under the color of state law, or a “state actor.”

West v. Atkins, 487 U.S. 42, 48-49 (1988).

C.     Conditions-of-Confinement Claim

       Plaintiff, who was a pretrial detainee at the time of the events giving rise to his claims,

alleges that he suffered serious injury after eating a meal served at AMKC. The Court construes

this allegation as asserting a conditions-of-confinement claim under the Fourteenth Amendment

to the United States Constitution. A pretrial detainee can state a conditions-of-confinement claim

under the Fourteenth Amendment by alleging that: (1) his conditions were objectively serious,

and (2) the defendants “should have known that the condition posed an excessive risk to health

or safety.” Darnell v. Pinero, 849 F.3d 17, 35 (2d Cir. 2017). In the context of food-borne

illnesses, a pretrial detainee who alleges that a defendant served him uncooked, rotten food,

resulting in injuries, may state a claim under the Fourteenth Amendment. See, e.g., Pagan v.

Westchester Cnty, No. 12-CV-7669, 2014 WL 982876, at *17 (S.D.N.Y. Mar. 12, 2014).

       Here, Plaintiff fails to state a conditions-of-confinement claim because he does not allege

facts plausibly suggesting that any of the named defendants should have known of a risk of

serious injury caused by the food served on January 23, 2021, and ignored that risk. Rather,

Plaintiff suggests that Cordova tampered with his food because he was present when the food

was delivered. But this speculative allegation is contradicted by Plaintiff’s other allegation that

Cordova was seen on camera at a different location during the same time period in which he

allegedly was tampering with Plaintiff’s food tray. Moreover, the allegation that Cordova was

present when the food was delivered does not suggest that Cordova had any involvement with

the preparation of, or contact with, the food. Thus, as presently alleged, the complaint does not

state a conditions-of-confinement claim against Cordova.




                                                  5
          Case 1:21-cv-01471-LLS Document 5 Filed 03/10/21 Page 6 of 15




D.      Municipal Liability

        Plaintiff also fails to state a claim against the City of New York because his allegations do

not suggest that the City itself violated any of his rights.

        When a plaintiff sues a municipality under § 1983, it is not enough for the plaintiff to

allege that one of the municipality’s employees or agents engaged in some wrongdoing. The

plaintiff must show that the municipality itself caused the violation of the plaintiff’s rights. See

Connick v. Thompson, 563 U.S. 51, 60 (2011) (“A municipality or other local government may

be liable under this section [1983] if the governmental body itself ‘subjects’ a person to a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”) (quoting Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978)); Cash v. Cnty. of Erie, 654

F.3d 324, 333 (2d Cir. 2011). In other words, to state a § 1983 claim against a municipality, the

plaintiff must allege facts showing (1) the existence of a municipal policy, custom, or practice,

and (2) that the policy, custom, or practice caused the violation of the plaintiff’s constitutional

rights. See Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs of

Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal citations omitted).

        Moreover, where a complaint includes only “a single incident . . . , especially if it

involved only actors below the policy-making level, [the complaint] does not suffice to show a

municipal policy.” DeCarlo v. Fry, 141 F.3d 56, 61 (2d Cir. 1998) (quoting Ricciuti v. N.Y. City

Transit Auth., 941 F.2d 119, 123 (2d Cir. 1991)) (internal quotation marks omitted).

        Here, Plaintiff asserts that the City of New York should be held liable for allegedly

allowing Cordova to tamper with his food. But this allegation is insufficient to state a claim

against the City because, even assuming Cordova tampered with Plaintiff’s food, a single

incident is insufficient to show a municipal policy. See DeCarlo, 141 F.3d at 61.




                                                   6
          Case 1:21-cv-01471-LLS Document 5 Filed 03/10/21 Page 7 of 15




E.      Supervisory Liability

        Plaintiff also fails to state a claim against Warden Hallett because Plaintiff does not allege

that this defendant was involved personally in violating any of his constitutional rights. To state a

claim under § 1983, a plaintiff must allege facts showing a defendant’s direct and personal

involvement in the alleged constitutional deprivation. See Spavone v. N.Y. State Dep’ t of Corr.

Serv., 719 F.3d 127, 135 (2d Cir. 2013) (“It is well settled in this Circuit that personal

involvement of defendants in the alleged constitutional deprivations is a prerequisite to an award

of damages under § 1983.”) (internal quotation marks omitted). A defendant may not be held

liable under § 1983 solely because that defendant employs or supervises a person who violated

the plaintiff’s rights. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Government officials may

not be held liable for the unconstitutional conduct of their subordinates under a theory of

respondeat superior.”). Rather, “[t]o hold a state official liable under § 1983, a plaintiff must

plead and prove the elements of the underlying constitutional violation directly against the

official.” Tangreti v. Bachmann, 983 F.3d 609, 620 (2d Cir. 2020).

        Plaintiff does not allege any facts showing that Warden Hallett was involved personally

in violating his rights. Rather, he alleges that Hallett failed to supervise Cordova and that this

alleged failure qualifies as another violation of his rights. Because this allegation does not

suggest Hallett’s direct involvement in the conditions-of-confinement claim – or any other claim

– Plaintiff also fails to state a claim against this defendant.

F.      Leave to Amend

        Because the defects in Plaintiff’s complaint may be cured with an amended complaint,

the Court grants Plaintiff an opportunity to submit an amended complaint showing that he is

entitled to relief. In the “Statement of Claim” section of the amended complaint form, Plaintiff

must provide a short and plain statement of the relevant facts supporting each claim against each


                                                   7
            Case 1:21-cv-01471-LLS Document 5 Filed 03/10/21 Page 8 of 15




defendant. 2 If Plaintiff has an address for any named defendant, Plaintiff must provide it.

Plaintiff should include all of the information in the amended complaint that Plaintiff wants the

Court to consider in deciding whether the amended complaint states a claim for relief. That

information should include:

        a) the names and titles of all relevant people;

        b) a description of all relevant events, including what each defendant did or failed to do,
           the approximate date and time of each event, and the general location where each
           event occurred;

        c) a description of the injuries Plaintiff suffered; and

        d) the relief Plaintiff seeks, such as money damages, injunctive relief, or declaratory
           relief.

        Essentially, Plaintiff’s amended complaint should tell the Court: who violated his

federally protected rights and how; when and where such violations occurred; and why Plaintiff

is entitled to relief.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff is granted leave to file an amended complaint that complies with the

standards set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se

Intake Unit within sixty days of the date of this order, caption the document as an “Amended

Complaint,” and label the document with docket number 21-CV-1471 (LLS). An Amended Civil




        2
         If Plaintiff does not know the name of a defendant, he may refer to that individual as
“John Doe” or “Jane Doe” in both the caption and the body of the amended complaint. The
naming of John Doe defendants, however, does not toll the three-year statute of limitations
period governing this action and Plaintiff shall be responsible for ascertaining the true identity of
any “John Doe” defendants and amending his complaint to include the identity of any “John
Doe” defendants before the statute of limitations period expires.




                                                  8
          Case 1:21-cv-01471-LLS Document 5 Filed 03/10/21 Page 9 of 15




Rights Complaint form is attached to this order. No summons will issue at this time. If Plaintiff

fails to comply within the time allowed, and he cannot show good cause to excuse such failure,

the complaint will be dismissed for failure to state a claim upon which relief may be granted.

SO ORDERED.

Dated:   March 10, 2021
         New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




                                                 9
           Case 1:21-cv-01471-LLS Document 5 Filed 03/10/21 Page 10 of 15




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes    ‫ ܆‬No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
         Case 1:21-cv-01471-LLS Document 5 Filed 03/10/21 Page 11 of 15




I.     LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
‫ ܆‬Violation of my federal constitutional rights

‫ ܆‬Other:
II.    PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                Middle Initial                Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.   PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
‫ ܆‬Pretrial detainee
‫ ܆‬Civilly committed detainee
‫ ܆‬Immigration detainee
‫ ܆‬Convicted and sentenced prisoner
‫ ܆‬Other:




                                                                                               Page 2
         Case 1:21-cv-01471-LLS Document 5 Filed 03/10/21 Page 12 of 15




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:21-cv-01471-LLS Document 5 Filed 03/10/21 Page 13 of 15




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 1:21-cv-01471-LLS Document 5 Filed 03/10/21 Page 14 of 15




INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:21-cv-01471-LLS Document 5 Filed 03/10/21 Page 15 of 15




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
